DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2013/0307210 A1) in view of Aoji et al (US 2014/0217669 A1).

Regarding Claim 1, Takada teaches a cash storage apparatus, i.e, automatic teller machine (1), as illustrated in figures 1 and 2 and as mentioned at paragraph 50, comprising: a cabinet, i.e., cashbox housing (15) with repository load casing (16), as mentioned in paragraphs 60 and 61 and as illustrated in figures 2, 4 and 6, for example, provided with a first inlet/outlet, i.e., the pathway formed by front fixed guide (74) and rear fixed guide (75), as mentioned at paragraphs 167 and 168 and as illustrated in figures 3, 8 and 14, and bill transport units (39-44), as illustrated in figures 2-4 and as mentioned at paragraphs 81-85, at a top of the cabinet (15, 16) and two guiding parts (50bx, 50cx, 16ax, 16bx) inside the cabinet (15, 16); wherein the two guiding parts, i.e., rails (50BX, 50CX), as mentioned at paragraph 108, and rails (16ax, 16bx), as mentioned at paragraph 114 and as illustrated in figure 4, are arranged in a first direction, i.e., noting the bi-directional arrow in figure 6 indicting travel into and out of the teller machine (1) of drawer/ repository load casing (16), at an interval, i.e., noting that the left and right rails (50bx, 50cx, 16ax, 16bx) are separated by space in between as illustrated in figure 4, and each guiding part (130) comprises a guiding rail (136) extending in a second direction (310); the second direction (310) is vertical to the first direction (300); and the guiding rail (136) is provided with a locating part (137); and a banknote box assembly, i.e., bill repositories (20-24) and reject storage (17), as illustrated in figures 2 and 4-6, for example, provided with a second inlet/outlet (17A and 210A-24A) at a top of the banknote box assembly (20-24 and 17).

Regarding Claim 1, Takada does not expressly teach and provided with two first movable parts arranged in movable fit with the two guiding rails respectively; wherein when the two first movable parts are in fit with the locating parts on the two guiding rails respectively after moving along the two guiding rails respectively, the banknote box assembly is in the cabinet and the second inlet/outlets is opposite to and in communication with the first inlet/outlet.

Regarding Claim 1, Takada does not expressly teach, but Aoji teaches and provided with two first movable parts, i.e., rollers (56 and 59), as illustrated in figures 8, 9 and 12 and as mentioned at paragraphs 89 and 92, arranged in movable fit with the two guiding rails (54, 57, 58), as illustrated in figures 8 and 12, and as mentioned at paragraphs 88-92, respectively; wherein when the two first movable parts (56, 59) are in fit with the locating parts, i.e., (54Lb, 54Lc and 54Rb), as illustrated in figure 7 and as mentioned at paragraph 89, on the two guiding rails (54, 57) respectively after moving along the two guiding rails (54, 57) respectively, the banknote box assembly (30, 31), as illustrated in figures 1, 2 and 6, is in the cabinet (102), as illustrated in figure 6, and the second inlet/outlets, i.e., denoted by sub transport paths (28a-28e) as illustrated in figure 2, is opposite to and in communication with the first inlet/outlet, also denoted by transport paths (28a-28e), noting that both inlets must exist in order for banknotes to be transported from banknote boxes (32a-32e).  Note also that Takada already teaches both first and second inlets.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided two first movable parts arranged in movable fit with the two guiding rails respectively; wherein when the two first movable parts are in fit with the locating parts on the two guiding rails respectively after moving along the two guiding rails respectively, the banknote box assembly is in the cabinet and the second inlet/outlets is opposite to and in communication with the first inlet/outlet, as taught by Aoji, in Takada’s cash storage apparatus as a common mechanical technique to reduce friction of sliding drawers using rollers.  

Regarding Claim 2, Takada does not expressly teach wherein the locating part, is a locating slot; the first movable part comprises a first roller; the first roller is provided with a circular slot for fitting with the guiding rail; the first roller is arranged in rolling fit with the guiding rail through the circular slot; when the first roller is in fit with the locating slot after rolling along the guiding rail, the banknote box assembly is in the cabinet and the second inlet/outlet is opposite to and in communication with the first inlet/outlet.

Regarding Claim 2, Takada does not expressly teach, but Aoji teaches wherein the locating part, i.e., positioning parts (55a-55e) is a locating slot, as mentioned at paragraph 91 and as illustrated in figures 10 and 11; the first movable part (56, 59) comprises a first roller (56, 59) as illustrated in figures 10-12; the first roller (56, 59) is provided with a non-circular slot (55a-55e) for fitting with the guiding rail (54A(54L)) as illustrated in figures 10 and 11; the first roller (56, 59) is arranged in rolling fit with the guiding rail (54, 57) through the non-circular slot (55a-55e); when the first roller (56, 59) is in fit with the locating slot (55a-55e) after rolling along the guiding rail (54, 57), the banknote box assembly (30, 31) is in the cabinet (102) and the second inlet/outlet (28a-28e) is opposite to and in communication with the first inlet/outlet (28a-28e).

Note that although Aoji teaches a non-circular slot (55a-55e), it would have been obvious to one of ordinary skill in the art to have provided a circular slot as a matter of design choice since Applicant provides no criticality to the shape of the slot and both the circular slot and non-circular slot approximate each other in that they are depressions which cause the rollers to tend to stop at a particular location along the rail (54Lc, 54 Rc).
Regarding Claim 4, Takada teaches wherein the banknote box assembly, i.e, cashbox housing (15) and repository load casing (16), as mentioned at paragraph 61 and as illustrated in figures 4-6, comprises a frame, i.e., cashbox housing (15) and a banknote box (20-24) installed in the frame (15); the two first movable parts, i.e., rollers (56 and 59), as taught by Aoji, are arranged on the two opposite sides of the banknote box (20-24), as taught by Takada, respectively, noting Takada, figure 4 and Aoji, figure 7; the second inlet/outlet (17A and 210A-24A) as taught by Takada, is arranged on the top of the banknote box (20-24) as taught by Takada.


Regarding Claim 5, Takada does not expressly teach wherein one guiding part of the two guiding parts further comprises a sliding slot, extending in the second direction; the banknote box assembly is further provided with a second movable part; the second movable part is arranged in movable fit in the sliding slot.

Regarding Claim 5, Takada does not expressly teach, but Aoji teaches wherein one guiding part (58) of the two guiding parts (54, 58), as illustrated in figures 7 and 8, further comprises a sliding slot (58a), as illustrated in figure 12 and as mentioned at paragraph 92, for example, extending in the second direction, i.e., the vertical direction, as illustrated in figure 12, which is perpendicular to the traveling direction into and out of the cabinet (10); the banknote box assembly (31) is further provided with a second movable part (56, 59); the second movable part (56, 59) is arranged in movable fit in the sliding slot (58a), as illustrated in annotated figure 12, as follows.


    PNG
    media_image1.png
    426
    546
    media_image1.png
    Greyscale

Regarding Claim 6, Takada does not expressly teach wherein the guiding part further comprises a first side wall, a second side wall, a third side wall and a fourth side wall connected in sequence; the first side wall, the second side wall and the third side wall jointly form the sliding slot; the guiding rail is arranged on the side of the fourth side wall away from the sliding slot.

Regarding Claim 6, Takada does not expressly teach, but Aoji teaches wherein the guiding part (58) further comprises a first side wall, a second side wall, a third side wall and a fourth side wall (54Lc) connected in sequence, as illustrated in figure 7; the first side wall (131), the second side wall (132) and the third side wall (133) jointly form the sliding slot (58a); the guiding rail (54L, 54R) is arranged on the side of the fourth side wall (54Lc) away from the sliding slot (58a), as illustrated in annotated figures 7 and 12, as follows.


    PNG
    media_image2.png
    759
    722
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    478
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    537
    618
    media_image4.png
    Greyscale



Note also that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the guiding part further comprises a first side wall, a second side wall, a third side wall and a fourth side wall connected in sequence; the first side wall, the second side wall and the third side wall jointly form the sliding slot; the guiding rail is arranged on the side of the fourth side wall away from the sliding slot, as taught by Aoji, in Takada’s cash storage apparatus, since it would have been obvious as a matter of design choice to have made the separate tracks (58 and 54L) of Aoji into a single integral track structure.

Regarding Claim 7, Takada does not expressly teach wherein the first side wall and the third side wall are arranged in the first direction at an interval; the second movable part is arranged in rolling or sliding fit with the first side wall and the third side wall at the same time when the second movable part is movably fitting with the sliding slot.
Regarding Claim 7, Takada does not expressly teach, but Aoji teaches wherein the first side wall and the third side wall are arranged in the first direction at an interval, noting that the first and third side walls are separated by a gap in the width direction perpendicular to the travel direction, as illustrated in annotated figure 12, above; the second movable part (56, 59) is arranged in rolling or sliding fit with the first side wall and the third side wall at the same time when the second movable part (56, 59) is movably fitting with the sliding slot, as illustrated at figure 7, with first and second alternative annotations, as follows, noting that wheel (56) contacts both the first side wall  through the second side wall and the third side wall, as shown below in the first alternative, as follows.


    PNG
    media_image5.png
    518
    688
    media_image5.png
    Greyscale

Note also 2nd alternative figure 7 portion, as follows, which shows both 1st and 3rd side walls that both contact the wheel (56) at the same time.


    PNG
    media_image6.png
    518
    646
    media_image6.png
    Greyscale



Regarding Claim 8, Takada does not expressly teach wherein the second movable part comprises a second roller arranged on the frame; the second roller is in rolling fit with the first side wall and the third side wall at the same time.

Regarding Claim 8, Takada does not expressly teach, but Aoji teaches wherein the second movable part (56, 59) comprises a second roller (56, 59) arranged on the frame (15); the second roller (56, 59) is in rolling fit with the first side wall and the third side wall at the same time, as shown in the second alternative annotated figure 7 portion, above.

Regarding Claim 9, Takada does not expressly teach wherein the guiding rail is further provided with a slope; the slope is arranged to guide the first movable part to climb the guiding rail.

Regarding Claim 9, Takada does not expressly teach, but Aoji teaches wherein the guiding rail (54, 57, 59) is further provided with a slope, i.e., slopes (54B) as illustrated in figure 9; the slope (54B) is arranged to guide the first movable part (56, 59) to climb the guiding rail (54, 57, 59), as illustrated in figures 9 and 14-23.

Regarding Claim 10, see the rejection of Claim 1, above, noting that Takada teaches a cash recycling and processing device (1, 2) as illustrated in figures 1 and 2.

Regarding Claim 11, see the rejection of Claim 2, above.
Regarding Claim 13, see the rejection of Claim 4, above.
Regarding Claim 14, see the rejection of Claim 5, above.
Regarding Claim 15, see the rejection of Claim 6, above.
Regarding Claim 16, see the rejection of Claim 7, above.
Regarding Claim 17, see the rejection of Claim 8, above.
Regarding Claim 18, see the rejection of Claim 9, above.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2013/0307210 A1) in view of Aoji et al (US 2014/0217669 A1) and further in view of Smith (US 2019/0231071).

Regarding Claims 3 and 12, Takada teaches the cash storage apparatus as described above.

Regarding Claim 3, Takada does not expressly teach wherein the locating part is a locating boss; the first movable part comprises a sliding block; the sliding block is provided with a slot for fit with the guiding rail; the sliding block is arranged in sliding fit with the guiding rail by the slot; when the sliding block is in fit with the locating boss after sliding along the guiding rail, the banknote box assembly is in the cabinet and the first inlet/outlet is opposite to and in communication with the second inlet/outlet.

Regarding Claim 3, Takada does not expressly teach, but Smith teaches, wherein the locating part is a locating boss, i.e., the curved, concave shaped tracks as illustrated in figure 19, the first movable part comprises a sliding block, i.e., cylindrical structures between outer slide (40) and middle slide (50) as illustrated in figure 19; the sliding block, i.e., cylindrical structure, is provided with a slot, i.e., the outer surface of the cylinder, for fit with the guiding rail, i.e., outer slide (40), middle slide (50) and inner slide (60); the sliding block/cylindrical structure, is arranged in sliding fit with the guiding rail (40, 50, 60) by the slot, i.e., the outer surface of the cylindrical structures; when the sliding block, i.e., the cylindrical structure, is in fit with the locating boss, i.e., the curved, concave shaped tracks, after sliding along the guiding rail (40, 50, 60), the banknote box assembly, i.e, drawer (30) as illustrated in figure 1, is in the cabinet (20, 22) and the first inlet/outlet, as taught by Takada, is opposite to and in communication with the second inlet/outlet, as Taught by Takada.  Note that paragraph 29 states as follows.

[0029] The universal drawer slides 10 include bearings or other sliding mechanisms positioned between the outer slide member 40, the middle slide member 50, and the inner slide member 60 to provide for the drawer slides 10 to extend to an open position and to retract to a closed position. In the closed position, as shown in FIG. 3, the inner slide member 60 may nest at least partially within the middle slide member 50, and the combination of the inner slide member 60 and the middle slide member 50 may nest at least partially within the outer slide member 40.

Emphasis provided.
See also annotated figure 19, as follows.
    PNG
    media_image7.png
    735
    709
    media_image7.png
    Greyscale

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the locating part is a locating boss; the first movable part comprises a sliding block; the sliding block is provided with a slot for fit with the guiding rail; the sliding block is arranged in sliding fit with the guiding rail by the slot; when the sliding block is in fit with the locating boss after sliding along the guiding rail, the banknote box assembly is in the cabinet and the first inlet/outlet is opposite to and in communication with the second inlet/outlet, as taught by Smith, in Takada’s cash storage apparatus as a common mechanical technique to reduce friction of sliding drawers using sliders/rollers that are cylindrically shaped.  

Regarding Claim 12, see the rejection of Claim 3, above.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Beale ‘614 is cited as teaching a roller (i) with v-shaped groove (3) that accepts mating rail (B), as illustrated in figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 28, 2022